          Case 1:18-cv-01924-RA-SDA Document 31 Filed 12/28/18 Page 1 of 3



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


------------------------------------------------------------   X
                                                               :
MALIBU MEDIA, LLC,                                             :
                                                               : Case No. 1:18-cv-01924-RA
                                   Plaintiff,                  :
v.                                                             : CASE MANAGEMENT PLAN
                                                               : AND SCHEDULING ORDER
SEBASTIAN WINTERMUTE,                                          :
                                                               :
                                   Defendant.                  :
------------------------------------------------------------   X
  RONNIE ABRAMS, United States District Judge:

          Pursuant to Rules 16-26(f) of the Federal Rules of Civil Procedure, the Court hereby

 adopts the following Case Management Plan and Scheduling Order;

      1. All parties do not consent to conducting all further proceedings before a United States
         Magistrate Judge, including motions and trial. 28 U.S.C. § 636(c). The parties are free to
         withhold consent without adverse substantive consequences.

      2. The parties have not engaged in settlement discussions.

      3. This case is to be tried to a jury.

      4. No additional parties may be joined after February 4, 2019 without leave of the Court.

      5. No amendments to pleadings may be made after February 4, 2019 without leave of the
         Court.

      6. Initial disclosures pursuant to Rule 26(a)(1) shall be completed no later than January 18,
         2019. [Absent exceptional circumstances, within fourteen days of the date of the parties’
         conference pursuant to Rule 26(f).]

      7. All fact discovery is to be completed no later than May 6, 2019. [ A period not to exceed
         120 days unless the case presents unique complexities or other exceptional
         circumstances.]

      8. The parties are to conduct discovery in accordance with the Federal Rules of Civil
         Procedure and the Local Rules of the Southern District of New York. The following
         interim deadlines may be extended by the parties on consent without application to the
         Court, provided that the parties meet the deadline for completing fact discovery set forth
   Case 1:18-cv-01924-RA-SDA Document 31 Filed 12/28/18 Page 2 of 3



   in ¶ 7 above.

   a. Initial requests for the production of documents shall be served by January 18, 2019.

   b. Interrogatories shall be served by January 18, 2019.

   c. Depositions shall be completed by May 6, 2019.

   d. Requests to Admit shall be served no later than March 1, 2019.

9. All expert discovery, including disclosures, reports, production of underlying documents,
   and depositions shall be completed by October 7, 2019.

10. All discovery shall be completed no later than November 7, 2019.

11. The Court will conduct a post-discovery conference on __________________ at
    ________. [To be completed by the Court.] No later than one week in advance of the
    conference, the parties are to submit a joint letter updating the Court on the status of the
    case, including but not limited to whether either party intends to file a dispositive motion
    and what efforts the parties have made to settle the action.

12. Unless otherwise ordered by the Court, the joint pretrial order and additional submissions
    required by Rule 6 of the Court’s Individual Rules and Practices shall be due thirty (30)
    days from the close of discovery, or if any dispositive motion is filed, thirty (30) days
    from the Court’s decision on such motion. This case shall be trial ready sixty (60) days
    from the close of discovery or the Court’s decision on any dispositive motion.

13. Counsel for the parties propose the following alternative resolution mechanism for this
    case:

               a. ________ Referral to Magistrate Judge for settlement discussions

               b. ________ Referral to the Southern District’s Mediation Program

               c.             Retention of a private mediator.

   The use of any alternative dispute resolution mechanism does not stay or modify any date
   in this Order.

   The parties hereby stipulate that appearance of Plaintiff’s, Malibu Media, LLC, general
   counsel at mediation by telephone, is sufficient to satisfy the personal appearance
   requirement of Plaintiff at mediation as Plaintiff’s General Counsel is a representative of
   Plaintiff with ultimate authority to settle, and Plaintiff’s local counsel will be appearing in
   person at the mediation.

                                                 2
     Case 1:18-cv-01924-RA-SDA Document 31 Filed 12/28/18 Page 3 of 3



  14. The parties have conferred and their present best estimate of the length of trial is four (4)
      days.

SO ORDERED.

DATED: ________________________

        New York, New York


                                                    _________________________________
                                                    Ronnie Abrams
                                                    United States District Judge




                                                   3
